

September 7, 2016




Richard Battista
95 Apple Tree Lane
New Canaan, CT 06840




Dear Rich,


We have discussed the possibility of your being offered and becoming President
and Chief Executive Officer of Time Inc., subject to the parties reaching
agreement on mutually acceptable terms.


The following sets forth the terms and conditions which Time Inc. is prepared to
provide in connection with your appointment to such position by action of the
Board of Directors. All of these terms and conditions are subject to the
execution of a definitive employment agreement between you and the company. Such
agreement will have a three-year term, and will supersede your existing
employment agreement with the company.


As President and Chief Executive Officer, you would report directly to the Board
of Directors and you will be the most senior operating executive of the company.
In connection with your appointment to such positions, effective upon the
execution of your new employment agreement, the Board of Directors would elect
you as a member of the Board of Directors, and the company will commit in your
agreement to continue to nominate you for election to the Board during your
continued tenure as President and Chief Executive Officer.


•
Your annual base salary will be increased to be $1,200,000, effective upon
signing the definitive employment agreement.



•
You will be eligible to participate in the company’s annual incentive bonus
plan, with a target bonus opportunity of 150% of base salary. Bonus payments
will be subject to the terms of our annual bonus plan, except as expressly set
forth herein.



•
Together with your annual base salary, this enhanced target bonus opportunity
will provide you with a total target annual cash compensation opportunity of
$3,000,000. For 2016, your base salary and bonus percentage will be prorated
such that your existing employment terms will apply for the period prior to the
date of your new employment agreement is executed, and your new base salary and
bonus percentage will apply for the period after such date.



•
You will be entitled to participate in our annual long-term equity award program
with a target incentive value of $3,000,000. The annual equity awards would be
made 50% in performance share units for 2017, and somewhere between 50% and
66.7% in performance share units as determined by the Compensation Committee for
subsequent years, with the remainder of the grant value divided approximately
equally between stock options and restricted stock unit awards and subject only
to time vesting. Consistent with generally applicable practices, actual grants
will be determined by the Compensation Committee based on this target, subject
to adjustment to reflect your performance and that of the company, including its
share price and such other factors as the Compensation Committee shall deem
pertinent. Your enhanced annual equity awards will be made at the same time as
grants are generally made to other executives (generally in February of each
calendar year), and subject to standard equity plan vesting and other terms,
except as expressly set forth herein.



•
With respect to the 2017 opportunity, one half of your annual award will be
granted at the same time as the 2016 Special Grant described below (the
“Accelerated 2017 Grant”). The Accelerated 2017 Grant will be comprised of
options in respect of 200,000 shares, with an exercise price equal to the fair
market value of the stock on the date of grant, and that number of restricted
stock units having a value at the date of grant of $750,000. Each



1



--------------------------------------------------------------------------------




component of the Accelerated 2017 Grant will be subject to our standard equity
plan vesting and other terms, except as expressly set forth herein.


•
You will receive a one-time special equity award as soon as practicable
following execution of your new employment agreement (the “2016 Special Grant”).
The 2016 Special Grant will be comprised of options in respect of 200,000
shares, with an exercise price equal to the fair market value of a share on the
date of grant, and that number of restricted stock units having value at the
date of grant of $750,000. Each component of the 2016 Special Grant will be
subject to our standard equity plan vesting and other terms, except as expressly
set forth herein.



•
You will be granted an additional Outperformance Plan (“OPP”) opportunity of
$3,000,000 at target (target defined as $22/share of Time Inc. stock price) to
bring your total target OPP to $5,000,000. Except as otherwise provided below,
this additional $3,000,000 opportunity (the “Incremental OPP Opportunity”) will
be subject to and substantially consistent with the company’s standard grant
practices with respect to the OPP as denoted in your current award agreements
except as set forth herein. The terms of your previously granted opportunity
under the OPP will remain unchanged.



•
Notwithstanding the company’s standard practices, vesting of the 2016 Special
Grant and the Accelerated 2017 Grant will accelerate in full and vesting of the
Incremental OPP Opportunity will accelerate to the extent that the stock price
performance hurdles are achieved, in each case, upon the occurrence of a change
in control as defined under the company’s applicable equity incentive plan (a
“Change in Control”).



•
In the event that your employment is involuntarily terminated by the company
without cause or by you due to a material breach of your agreement by the
company or other good reasons (a “Qualifying Termination”), you will receive
severance equal to the salary and bonus that you would have received had you
continued to work for an additional 24 months. In the event of a Qualifying
Termination prior to the payment of your annual bonus for your services in 2018
(which will be payable on or before March 15, 2019), the bonus component of your
severance would be determined based on your target annual bonus opportunity, in
lieu of applying your “average actual bonus.” Such average actual bonus will
apply to any such Qualifying Termination occurring after payment of the 2018
annual bonus. Your severance benefits will not be subject to any duty to
mitigate damages or (except as provided in the next bullet) any offset in
respect of amounts earned from other activities following your termination.



2



--------------------------------------------------------------------------------




•
As an additional severance benefit, in the event of any Qualifying Termination,
the company will either pay your cost of COBRA coverage or reimburse you for
such COBRA coverage for you and your eligible dependents any period that you are
eligible to elect such coverage by reason of such Qualifying Termination (e.g.,
such benefit will cease if you become eligible for coverage by reason of
employment under another group health plan).


•
Notwithstanding the payment provisions applicable to severance contained in the
company’s standard employment agreement, to the extent consistent with the
requirements of Section 409A, in the event that you suffer a Qualifying
Termination within 12 months following a Change in Control, the severance
benefits payable under your employment agreement will be payable to you in a
single lump sum. In any other circumstances, the standard payment provisions
will apply.



•
Additionally, in the event of a Qualifying Termination, you will be permitted to
vest in the 2016 Special Grant, the 2017 Accelerated Grant and any other equity
award granted after 2016 to the same extent, and at the same time, as you would
otherwise have become vested in any such award had your employment continued for
the 24-month period following your termination (including, in the case of any
award the vesting of which is subject to the satisfaction of any performance
objectives, the satisfaction of the applicable performance objectives). If you
incur a Qualifying Termination prior to the conclusion of the applicable
measurement date of the Incremental OPP Opportunity, you will become vested in
the Incremental OPP Opportunity to the same extent as though you were employed
at such measurement date.



•
Recognizing that the change in your position and the associated increase in your
contingent award opportunities resulting therefrom is reasonably likely to
result in a significant short-term disparity between your historical
compensation and your available compensation opportunities, in the event of a
change in control of the company occurring prior to the second anniversary of
the execution of your revised employment agreement (the “Second Anniversary
Date”), the company will provide you with an excise tax gross-up related to any
golden parachute excise tax that you incur by reason of such change in control.
In the event that any such change in control occurs after the Second Anniversary
Date, you will be subject to a “best net” provision, such that your compensation
will be limited to the amount that can be paid to you without the imposition of
any such excise tax, if so doing will result in your receiving a better after
tax result than if no such limitation were applied. In no event shall any excise
tax gross-up payment be provided with respect to any change in control occurring
after the Second Anniversary Date.



•
The revised employment agreement will contain the same provisions regarding
limitations on your ability to compete with the company during and following
your employment that are reflected in your current employment agreement, and
also will contain provisions giving you the right to be indemnified by the
company (including without limitation the advance of expenses) to the maximum
extent permissible for actions taken during your service for the company.





•
You will be reimbursed for your legal fees and costs incurred in connection with
the negotiation of the employment agreement and any other related agreements up
to a maximum amount of $25,000 in the aggregate.


If you indicate your agreement to accept the appointment as the company’s
President and Chief Executive Officer on the terms and conditions outlined above
(including without limitation subject to the execution of a mutually-approved
definitive employment agreement), your appointment will be presented to the
Board of Directors for approval.



3



--------------------------------------------------------------------------------




I have great confidence that your leadership will create a mutually beneficial
relationship for the company and its stockholders, customers and employees.


Sincerely,


/s/ John Fahey


John Fahey
Lead Independent Director






_/s/ Richard Battista_______________________________        __9_/_8_/_2016____
Richard Battista                            Date




cc. David Bell


4

